 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYand-UNITED WESTERN UNION EMPLOYEES OF BUFFALOCase No. R-2330SECOND AMENDMENT TO DIRECTION OF ELECTIONSeptember 3, 1941On May 31, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceedings.1On June 21, 1941, the Board issued an Amend-ment to Direction of Elections,' postponing the election indefinitely.Having considered the matter further, the Board is of the opinion thatan election may appropriately be held at this time.The Board hereby amends its Direction of Election, as amended,by striking therefrom the words "at such time as the Board shall here-after direct," and substituting therefor the words "as early as pos-sible, but not later than thirty (30) days from the date of this SecondAmendment to Direction of Election," and by striking therefrom thewords "a pay-roll period which the Board shall in the future specify,"and substituting therefor the words "the pay-roll period immediatelypreceding the date of this Second Amendment to Direction, ofElection."35 N. L. R. B., No 29./[SAMETITLE]CERTIFICATION OF REPRESENTATIVESOctober 9, 1941On May 31, 1941, the National Labor Relations Board issued aDecision and Direction of Election,' on June 21, 1941, an AmendmenttoDirection of Election,' and on September 3, 1941, a Second Amend-ment to Direction of Election,3 in the above-entitled proceedings.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted on September 24, 1941, under the directionand supervision of the Regional Director for the Third Region (Buf-falo,, New York).On September 25, 1941, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Relations132 N. L R B 2102 32 N L R. B. 217.141451270-42-col 35-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties his Election Report.No 'objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-------------------------------------353Total ballots cast-------------------------------- ---------232Total ballots challenged__________________________ ---------ITotal blank ballots------------------------------------------0Total void ballots-------------------------------------------0Total valid votes cast---------------------------------------231Votes cast for United Western Union Employees of Buffalo-- 173Votes cast against United Western Union Employees of Buffalo_ 58Since the challenged ballot cannot affect the results of the election, wefind it unnecessary to pass upon the challenge.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that United Western Union Employees ofBuffalo has been designated and selected by a majority of the employeesof The Western Union Telegraph Company at Buffalo, New York, inthe traffic department, commercial department (including messen-gers), plant department and accounting department, excluding thetrafficmanager, night traffic managers, assistant chief operator (Morseand automatic), assistant chief operator (telephone), chief clerk, test-ing and regulating chief, night testing and regulating chiefs, wirechief, repeater chief, automatic chief, senior supervisor, teleprintersupervisors, routing supervisors, and telephone supervisor, in the traf-fic department ; the superintendent, chief clerk, delivery manager,chief commercial representative, and temporary messengers, in thecommercial department; the accounting center manager in the ac-counting department; and the maintenance foreman in the plant de-partment, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the National Labor.Relations Act, United Western Union Employees of Buffalo is theexclusive representative of all such employees for the, purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.35 N. L. R. B., No. 29a.